Citation Nr: 1434628	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-12 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from December 1984 to December 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for residuals of a compression fracture at L2.

In August 2012, the Board determined that the criteria for reconsideration of the Veteran's claim of entitlement to service connection for a back disability had been met.  38 C.F.R. § 3.156(c).  The Board then remanded the claim for additional development and reconsideration.  Id.


FINDING OF FACT

No current back disability is shown.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.655 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The RO's June 2009 letter informed the Veteran of both the criteria to reopen his claim and the criteria for establishing his underlying claim of service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records.  The Veteran has not identified any post-service VA or private treatment records to help substantiate his claim, and has failed to attend three separate examinations scheduled to determine the existence and etiology of any current back disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Pursuant to the Board's August 2012 remand, the RO was directed to clarify the Veteran's current address and then schedule him for an examination to determine the nature and etiology of any current back disability found.  Despite numerous phone calls, multiple letters, and multiple electronic database searches, the RO was unable to obtain current contact information for the Veteran.  In February 2013, the Veteran's representative submitted a statement indicating that a current address for the Veteran could not be found.  Using the Veteran's current address of record, the RO scheduled the Veteran for a VA examination of the spine in February 2013.  The Veteran failed to report for the scheduled examination, and the RO reconsidered the Veteran's claim in a January 2014 supplemental statement of the case.  Under these circumstances, the Board's remand directives have been met. See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim. The Board is also unaware of any such evidence.

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran served on active duty in the Marine Corps from December 1984 to December 1988.  His service treatment records reveal that he was treated for a back disability during his military service.  

In April 2009, the Veteran filed his present claim seeking service connection for a back disability.  Despite requests on his claim form and in RO's letters dated in April 2009 and June 2009, the Veteran failed to identify any post-service treatment for a back disability in the thirty years since his discharge from service.  

During the course of this appeal, the RO scheduled the Veteran for three VA examinations of the spine in February 2010, April 2010 and February 2013.  These three examinations were scheduled using the Veteran's address of record, and the Veteran failed to report for all three.  

The RO has conducted an extensive search to obtain current contact information from the Veteran.  Unfortunately, numerous phone calls, multiple letters, and multiple electronic database searches, failed to reveal current contact information for the Veteran.  Moreover, in February 2013, the Veteran's representative reported that it did not have current contact information for the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

Given his failure to report for multiple examinations, the Veteran's claim for service connection must be decided based upon the evidence of record.  38 C.F.R. § 3.655.

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis added).  Accordingly, in the absence of competent evidence of a current back disability, the criteria for establishing service connection for a back disability have not been established.  Id.; 38 C.F.R. § 3.385.


ORDER

Service connection for a back disability is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


